02/18/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 21-0605

                                        DA 21-0605
                                     _________________

 BOARD OF REGENTS OF HIGHER
 EDUCATION OF THE STATE OF MONTANA,

               Petitioner and Appellee,

 v.
                                                                    ORDER
 THE STATE OF MONTANA, BY AND
 THROUGH AUSTIN KNUDSEN, IN HIS
 OFFICIAL CAPACITY AS ATTORNEY
 GENERAL OF THE STATE OF MONTANA,

               Respondent and Appellant.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the Montana
Rules of Appellate Procedure. After reviewing the amicus curiae brief of Western Montana
Fish & Game Association, Inc., electronically filed on February 17, 2022, this Court has
determined that the brief does not comply with the below-referenced Rule and must be
resubmitted.
       M. R. App. P. 11(2) requires that proportionately-spaced typeface be 14 points or
more. Western Montana Fish & Game Association, Inc.’s certificate of compliance states
that the amicus brief uses 13-point typeface.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Amicus shall electronically file with the Clerk of this Court this brief containing the
revisions necessary to comply with the specified Rule and that Amicus shall serve copies
of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       The Clerk is directed to provide a true copy of this Order to Amicus and to all parties
of record.




                                              2                                 Electronically signed by:
                                                                                     Dirk Sandefur
                                                                           Justice, Montana Supreme Court
                                                                                   February 18 2022